     Case 7:16-cv-03572-KMK-PED Document 460 Filed 10/27/20 Page 1 of 2




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
                                                    -X

GEORGE GALGANO,
                                                                16-CV-03572(KMK)
                                Plaintiff,

            against -


COUNTY OF PUTNAM, NEW YORK;                                     ORDER
TOWN OF CARMEL, NEW YORK;
ADAM LEVY; ANDRES GIL, LOURDES
GONZALEZ; HENRYLOPEZ; and
MICHAEL T. NAGLE,

                                Defendants.
                                                   -X



This matter having come before the Court upon the motion of Defendants Adam Levy, Andres

Gil, Lourdes Gonzalez, and Henry Lopezforan Order unsealing records related to plaintiff s arrest

on or about July 2, 2014 on charges related to the alleged possession of narcotics, the Court finds

that the records related to plaintiffs arrest and subsequent prosecution in Westchcster County,

New York are necessary to the adjudication of the instant matter. As such, it is hereby

        ORDERED that all records related to the arrest and/or prosecution of plaintiff George

Galganoonorabout July 2,2014 for the alleged possession of narcotics previously sealed pursuant

to New York Slate Criminal Procedure Law § 160.50 are hereby unseated; and it is further

        ORDERED that the Westchester County District Attorney's Office, the Westchester

County Clerk's Office, the New York State Police, and the New York State Unified Court System

make all records related to the arrest and/or prosecution of plaintiff George Galgano previously

sealed pursuant to § 160,50 available to the parties in the instant lawsuit by providing same to

Maurizio Savoiardo c/o Miranda Sioan Sldarin Verveniotis, 240 Mineola Blvd, Mineoia, N.Y.

11501 within _ days of being served with a copy of this order; and movanfs counsel shall

provide copies of the records received to all parties; and it is further
    Case 7:16-cv-03572-KMK-PED Document 460 Filed 10/27/20 Page 2 of 2




         ORDERED that records unscaled pursuant to this order are only to be used in relation to

this litigation.


gSi-os




U.S.M.J.
